SNYDER, Judge
(concurring in part and dissenting in part):
I fully concur with the holding that the accused’s sexual relations with the wife of an enlisted member constitute conduct palpably prejudicial to good order and discipline. Such conduct does not require sophisticated analysis in order to reveal its adverse impact on discipline and morale, especially in light of the fact that military members are frequently required to be absent from their home base for lengthy periods.1
However, I dissent from the majority’s conclusion that the accused’s sexual liaisons with three enlisted women did not consti*871tute conduct unbecoming an officer and gentleman. I will not belabor the reader with a point by point dissection of the majority opinion. Suffice it to say that it misses the mark.
Initially, I offer advice to those officers who may mistakenly read the majority opinion as carte blanche to embark upon indiscriminate activities with enlisted personnel of the opposite sex. In my opinion, the majority result means only that one may not be prosecuted under the U.C.M.J. for conduct similar to the accused’s. Commanders retain the full array of administrative sanctions, including administrative termination of commissioned status.
The following quote from the majority opinion indicates the inherent fallacy of its conclusion:
However, an act should not be labelled as criminal if committed by an officer but innocent when committed by an enlisted person .... (citations omitted)
That statement assumes that an officer is just like any other military member, although lip service is offered to the contrary.
The fact of the matter is officers are held to a higher standard of conduct; and, demanding that the standard be met can, will, and does result in an officer being held criminally accountable in situations where enlisted members’ derelictions may be disposed of non judicially. This differential is recognized and sanctioned by the Court of Military Appeals. I offer the following excerpts from the Chief Judge’s opinion in United States v. Means, 10 M.J. 162, 165 and 166 (C.M.A.1981).
Even if appellant’s officer status had been a principal factor-indeed, the decisive factor-in the convening authority’s decision to refer the case to a general court-martial, appellant would still have no valid constitutional grievance.
* * * * * *
We find nothing arbitrary about a commander’s determination to take officer status into account in referring cases for trial by court-martial. Such an exercise of prosecutorial discretion is quite in line with the consistent recognition that commissioned officers in the Armed Services occupy a special position of trust and duty.
In short, the Armed Services comprise a hierarchical society, which is based on military rank. Within that society commissioned officers have for many purposes been set apart from other groups. Since officers have special privileges2 and hold special positions of honor, it is not unreasonable that they be held to a high standard of accountability.
The essence of this principle is that whatever the environment, an officer always has the responsibility of conducting oneself as an officer — be it in a consolidated mess, as an infrequent guest at the noncommissioned officers’ open mess,3 or as a member of an intramural athletic team. The officer must ensure that undue familiarity does not develop. The fact that the Air Force encourages certain social intercourse in the pursuit of espirit de corps does not detract from this responsibility. However, the official encouragement of such limited intercourse has been misconstrued as a subtle acceptance of all types of relationships between officers and enlisted personnel. A close reading of policy releases on the subject will reveal that not to be the case. The individual responsibility of officers is always included.
OFFICER-ENLISTED MARRIAGES: It would be intellectually dishonest for me to even attempt to hypothesize a legally acceptable position on this anomaly. Suffice it to say that because of the system’s implicit acquiescence, those who have joined *872in such marriages enjoy a pocket of de facto immunity.4 However, that is not an adequate explanation for the failure to take action, especially where the situation is known prior to the parties marrying. Obviously, such marriages have contributed to the turbulence surrounding the issue.
It is probably safe to say that if these marriages were not “accepted,” or tolerated, the majority opinion could very well be the dissenting opinion. They raise a very fair question: Given their existence, why should one be prosecuted for dating an enlisted person? Perhaps the closest analogy is that failure to prosecute all offenders is no cause to immunize all. However, it should not escape the reader that the desire of others to emulate the conduct which led to those marriages is one possible example of the pernicious impact of officer-enlisted marriages.
The main reason for the post-World War II uncertainty which surrounds this topic continues to be the misconception that the doctrine is grounded on social or intellectual inferiority. Inferiority, perceived or otherwise, has absolutely no bearing on the issue. The only driving force is DISCIPLINE. Anyone who believes that a leader can mechanically assign a “friend” to unpopular or hazardous duty is unrealistic. Axiomatically, the troops will be highly aware of the duties assigned to an enlisted person(s) with whom an officer habitually associates or consorts. That is the prejudice to good order and discipline which the line between the ranks is meant to prevent; and an officer and a gentleman will endeavor to keep oneself on the appropriate side of that line.
At any rate, making the presence or absence of a supervisory relationship the determining test is also erroneous. Neat compartmentalizations and unit lines have a way of evaporating under combat conditions. An officer’s authority and status transcends “unit lines of boundary.” Otherwise, e.g., where is the authority to correct a uniform or other violation of one not a member of the correcting officer’s unit?
Because of the adverse impact on discipline, and the compromising position which ensues, I would hold that the accused’s actions constituted conduct unbecoming an officer and a gentleman, and affirm all findings of guilty.
Although not necessary for the discussion of the issue before us, I feel compelled to make the following observations. The issue with which we wrestle in this case is not truly the problem. Captain Johanns and others like him are merely manifestations of the symptoms of a larger and pervasive problem, as is the increasing number of courts-martial involving officer accused. Young officers are assuming their rank without an understanding of the significance of receiving a commission from the President, or an appreciation of the special trust and responsibility which accompany the commission. To far too many, it is a pay grade rather than a status. But they do not bear the sole responsibility.
It is time for the Air Force’s command echelon to squarely address the situation (and in a real sense it is a dilemma), and accept the fact that one reason for the dilemma’s existence is the effort to increase the prestige of an increasingly educated enlisted corps.5 Allowing the gradual erosion of many, if not all, of the trappings which once accompanied commissioned officer status has contributed to the problem. Why should one act differently if the system treats everyone identically?6 The “vic*873tims” of this state of affairs are the company grade and lower field grade officers.
As Chief Judge Everett opined in United States v. Means, supra, the existence of special privileges creates special obligations. But more importantly, they create a very real incentive to demonstrate one’s worthiness to have and to hold special privileges. Perhaps a reemphasis, or resurrection, of some of those small intangibles will reduce the number of officers who opt to “be one of the guys” rather than a leader.

. The husband of the accused’s partner was performing temporary duty outside the United States during the period of their amorous liaison.


. Many of the special privileges referenced by the Chief Judge are no longer a reality. I address this fact later in the opinion.


. Note 9 of the majority opinion omits the following sentence from the referenced regulatory provision: “However, wearing the military uniform in such instances and repeatedly inviting members to one another’s open mess is discouraged.”


. Although a fair number of these marriages are the result of one of the parties thereto obtaining a commission after marrying, that fact does not resolve the issue or reduce the dilemma.


. This is where the misconception concerning inferiority really raises its head. Since probably close to half, if not more, of the enlisted corps hold college degrees, the system cannot be viewed as failing to recognize its talented people. Unfortunately, a significant degree of the prestige bestowed upon the top enlisted grades has been at the expense of the officer ranks — primarily the junior grades.


. Assigning members in the top three enlisted grades to Visiting Officers Quarters (VOQ) and the blurring of the distinctions between offi*873cers’ and enlisted members’ uniforms are only two examples.